Exhibit 10.22
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made and entered into as of
April 1, 2013 (the “Effective Date”), by and between Charles P. Hadeed (the
“Executive”) and Transcat, Inc., an Ohio corporation (the “Company”).
 
WHEREAS, the Company desires to continue to employ the Executive on the terms
and conditions set forth herein; and
 
WHEREAS, the Executive desires to continue to be employed by the Company on such
terms and conditions;
 
NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
Section 1. Employment and Duties.
 
(a) Employment by the Company.  The Company hereby agrees to employ the
Executive for the Term (as herein defined), and the Executive hereby agrees to
render exclusive and part-time services in the capacity of the Executive
Chairman of the Company (the “Executive Chairman”), subject to the control and
direction of the Company’s Board of Directors (the “Board”).
 
(b) Duties/Authority.  The Executive shall have responsibility for assisting
with strategic planning, acquisitions, investor relations and executive
transition, subject to the control and direction of the Board.  The Executive’s
duties hereunder shall be consistent with the duties, responsibilities, and
authority generally incident to the position of Executive Chairman and such
other reasonably related duties as may be assigned to him from time to time by
the Board.
 
(c) Term of Employment.  The term of this Agreement shall commence on the
Effective Date and shall terminate on June 28, 2014 (the “Term”), unless
terminated earlier pursuant to Section 4 of this Agreement.  All compensation
covered under this Agreement is intended to cover the Executive’s tenure as CEO
(from April 1, 2013 to June 29, 2013) and the remaining period (from June 30,
2013 to June 28, 2014).
 
Section 2. Place of Performance.  The principal place of the Executive’s
employment shall be the Company’s principal executive office, which is currently
located at 35 Vantage Point Drive, Rochester, New York 14624; provided, however
that the Executive may be required to travel on Company business during the
Term.
 
Section 3. Compensation.
 
(a) Base Salary.  During the Term, the Company shall pay the Executive the
annual rate of base salary set forth on Exhibit A for the respective periods set
forth on Exhibit A, in periodic installments in accordance with the Company’s
customary payroll practices, but no less frequently than monthly.  The
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as “Base Salary.”
 
 
 

--------------------------------------------------------------------------------

 
(b) Annual Bonus
 
(i) For fiscal year 2014 (i.e., April 1, 2013 through March 29, 2014), the
Executive shall have the opportunity to earn an annual bonus (the “Annual
Bonus”) equal to 65% of his Base Salary paid during fiscal year 2014, which is
the sum of his base salary earned as CEO during fiscal year 2014 plus his Base
Salary earned as Executive Chairman during fiscal year 2014, as set forth on
Exhibit A (the “Annual Bonus”).  For fiscal year 2015 (i.e., March 30, 2014
through June 28, 2014), the opportunity to earn the Annual Bonus will be equal
to 65% of the Executive’s Base Salary earned as Executive Chairman during fiscal
year 2015.  The Annual Bonus for a fiscal year is based on achievement of the
annual corporate target performance goals established by the Board for the
fiscal year, provided that the Annual Bonus may be adjusted up or down, in
accordance with the structure of the Company’s Performance Incentive Plan
applicable for that fiscal year, as approved by the Compensation Committee of
the Board (the “Compensation Committee”).
 
(ii)  The Annual Bonus, if any, in the amount determined by the Compensation
Committee pursuant to Section 3(b)(i) will be paid to the Executive in
accordance with the Company’s Performance Incentive Plan, consistent with the
payment of bonuses to other executive officers of the Company under such
Performance Incentive Plan, but no later than two and a half (2 1/2) months
after the end of the applicable fiscal year.
 
(iii) Except as otherwise provided in Section 4, in order to be eligible to
receive an Annual Bonus for fiscal year 2014 or fiscal year 2015 (as defined in
Section (b)(i) above), the Executive must be employed by the Company on the last
day of fiscal year 2014 and June 28, 2014, as applicable.
 
(c) Long-Term Incentive.  With respect to each fiscal year of the Company during
the Term, the Executive shall be eligible to earn an annual long-term incentive
award (an “LTIA”) under the Transcat, Inc. 2003 Incentive Plan, as Amended and
Restated, or any successor plan (the “Incentive Plan”), for such fiscal year, as
set forth on Exhibit A.  All other terms and conditions applicable to each such
LTIA shall be determined by the Compensation Committee and shall be no less
favorable than those that apply to other executive officers of the Company.
 
(d) Fringe Benefits and Perquisites.  During the Term, the Executive shall be
entitled to fringe benefits and perquisites consistent with the practices of the
Company, and to the extent the Company provides similar benefits or perquisites
(or both) to similarly situated executives of the Company.  Notwithstanding the
foregoing, during the Term, the Company shall provide the Executive with a club
membership allowance of $5,000 per fiscal year and an annual financial planning
allowance of $5,000 per fiscal year.  The Company will continue to provide
supplemental long-term disability insurance to the Executive during the Term
consistent with its past practice for the Executive in his previous position.
 
(e) Employee Benefits.  During the Term, the Executive shall be entitled to
participate in all employee benefit plans, practices and programs maintained by
the Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), to the extent that the Executive is eligible to participate in such
Employee Benefit Plans under their respective terms and conditions, on a basis
which is no less favorable than is provided to other similarly situated
executives of the Company, to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plan.  The Company reserves the right
to amend or cancel any Employee Benefit Plan at any time in its sole discretion,
subject to the terms of such Employee Benefit Plan and applicable law.
 
 
2

--------------------------------------------------------------------------------

 
(f) Vacation.  During the Term, the Executive will be entitled to 5 weeks paid
vacation.
 
(g) Business Expenses.  The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.
 
(h) Indemnification.
 
(i) In the event that the Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive’s employment hereunder, by reason of the fact
that the Executive is or was a director or officer of the Company, or any
affiliate of the Company, or is or was serving at the request of the Company as
a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the maximum extent permitted
under applicable law from and against any liabilities, costs, claims and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees).
 
(ii) During the Term and for a period of six years thereafter, the Company or
any successor to the Company shall purchase and maintain, at its own expense,
directors’ and officers’ liability insurance providing coverage to the Executive
on terms that are no less favorable than the coverage provided to other
directors and senior officers of the Company.
 
(i) Clawback Provisions.  Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based or any other compensation paid to the
Executive pursuant to this Agreement or any other agreement or arrangement with
the Company which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).
 
Section 4. Termination of Employment.  The Term and the Executive’s employment
hereunder may be terminated by either the Company or the Executive at any time
and for any reason; provided that, unless otherwise provided herein, either
party shall be required to give the other party at least 90 days advance written
notice of any termination of the Executive’s employment.  Upon termination of
the Executive’s employment during the Term, the Executive shall be entitled to
the compensation and benefits described in this Section 4 and shall have no
further rights to any Base Salary, Annual Bonus, LTIA from the Company or any of
its affiliates; provided, however, the Executive shall retain any outstanding
equity awards that are vested on the Termination Date and shall be entitled to
all retirement benefits provided by the Company to similarly situated executives
of the Company.  Notwithstanding the foregoing, in event of any such termination
of Employment, employee shall be entitled to receive normal compensation as
Chairman of the Board.
 
(a) Termination for Cause or Without Good Reason.  The Term and the Executive’s
employment hereunder may be terminated by the Company for Cause or by the
Executive without Good Reason.  If the Executive’s employment is terminated by
the Company for Cause or by the Executive without Good Reason, the Executive
shall be entitled to receive:
 
 
3

--------------------------------------------------------------------------------

 
(i) any accrued but unpaid Base Salary up to the Termination Date and any
accrued but unused vacation as of the Termination Date, which shall be paid on
the pay date immediately following the Termination Date (as defined in Section
4(f)) in accordance with the Company’s customary payroll procedures;
 
(ii) any earned but unpaid Annual Bonus with respect to any completed fiscal
year immediately preceding the Termination Date, which shall be paid on the
otherwise applicable payment date; provided that, if the Executive’s employment
is terminated by the Company for Cause, then any such accrued but unpaid Annual
Bonus shall be forfeited;
 
(iii) reimbursement for unreimbursed business expenses properly incurred by the
Executive on or before the Termination Date, which shall be subject to and paid
in accordance with the Company’s expense reimbursement policy;
 
(iv) such employee benefits, if any, as to which the Executive may be entitled
under the Employee Benefit Plans as of the Termination Date; provided that, in
no event shall the Executive be entitled to any payments in the nature of
severance or termination payments pursuant to this Agreement except as
specifically provided herein; and
 
(v) any earned but unpaid LTIA, subject to the terms and conditions of the LTIA
and the Incentive Plan (Section 4(a)(i) through Section 4(a)(v) are referred to
herein collectively as the “Accrued Amounts”).
 
(b) Termination Without Cause or for Good Reason.  The Term and the Executive’s
employment hereunder may be terminated by the Executive for Good Reason or by
the Company without Cause.  In the event of such termination, the Executive
shall be entitled to receive the Accrued Amounts and, subject to the Executive’s
compliance with Section 5, Section 6(a), Section 6(b), Section 6(c) and Section
7 of this Agreement and his execution and non-revocation of a release of claims
in favor of the Company, its affiliates and their respective officers and
directors in a form provided by the Company (the “Release”), the Executive shall
be entitled to receive the following:
 
(i) payment of the Executive’s Base Salary in effect on the Termination Date,
and benefits (to the extent that the Executive’s continued participation is
possible under the general terms and provisions of such plans and programs) for
a period through the last day of the Term (the “Termination Period”), subject to
Section 16(b) of this Agreement;
 
(ii) payment of the Annual Bonus at target for the Termination Period;
 
(iii) accelerated vesting of any outstanding shares of restricted stock held by
the Executive on the Termination Date;
 
(iv) accelerated vesting of any outstanding stock options held by the Executive
on the Termination Date, and all stock options held by the Executive on the
Termination Date shall remain exercisable until their applicable expiration
dates (but in no event later than ten years following the date of grant of any
such stock option); and
 
(v) accelerated vesting and payment of any outstanding unvested LTIAs to the
extent such LTIAs are to be paid to the Executive in cash instead of shares of
restricted stock or stock options.
 
 
4

--------------------------------------------------------------------------------

 
(c) Termination Following a Change in Control.  In the event that the
Executive’s employment is terminated during the 24-month period following a
Change in Control of the Company, the Executive’s rights as a result of such
termination shall be paid pursuant to the “Agreement for Severance Upon Change
in Control” by and between the Company and the Executive, as amended and in
effect of the Effective Date (the “CIC Agreement”) instead of pursuant to this
Agreement if the CIC Agreement remains in effect on the date that the
Executive’s employment is terminated.  “Change in Control” shall have the
meaning given such term in the CIC Agreement.
 
(d) Death or Disability Termination.  The Executive’s employment hereunder shall
terminate automatically upon the Executive’s death during the Term, and the
Company may terminate the Executive’s employment on account of the Executive’s
Disability.  If the Executive’s employment is terminated during the Term on
account of the Executive’s death or the termination of the Executive’s
employment on account of the Executive’s Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:
 
(i) the Accrued Amounts;
 
(ii) a payment equal to the target Annual Bonus for the fiscal year in which the
date of death or termination occurs, multiplied by a fraction, the numerator or
which is the number of days in such fiscal year before the date of death or
termination, and the denominator of which is the number of days in such fiscal
year, to be paid as soon as administratively practicable following the
Termination Date, but subject to Section 16(b) of this Agreement;
 
(iii) accelerated vesting of any outstanding shares of restricted stock held by
the Executive on the date of death or Disability;
 
(iv) any unvested stock options held by the Executive on the date of death or
Disability shall be forfeited, and the Executive’s designated beneficiary or, in
the absence of such beneficiary, his duly qualified personal representative, may
exercise any stock options that are vested on the date of death until the
earlier of the applicable expiration date or the one-year anniversary of the
Executive’s date of death; and
 
(v) accelerated vesting and payment of any outstanding unvested LTIAs to the
extent such LTIAs are to be paid to the Executive in cash instead of shares of
restricted stock or stock options.
 
For purposes of this Agreement, “Disability” shall mean the Executive is
entitled to receive long-term disability benefits under the Company’s long-term
disability plan, or if there is no such plan, the Executive’s inability, due to
physical or mental incapacity, to substantially perform his duties and
responsibilities under this Agreement for 180 days out of any consecutive
365-day period.  Any question as to the existence of the Executive’s Disability
as to which the Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the
Executive and the Company.  If the Executive and the Company cannot agree as to
a qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing.  The determination of Disability made in writing to the Company and the
Executive shall be final and conclusive for all purposes of this Agreement.
 
(e) Definitions.  For purposes of this Agreement, the following phrases or terms
shall have the meanings indicated below:


 
5

--------------------------------------------------------------------------------

 
(i) “Cause” shall mean: (1) the Executive’s willful failure to perform his
duties (other than any such failure resulting from incapacity due to physical or
mental illness); (2) the Executive’s willful failure to comply with any valid
and legal directive of the Board; (3) the Executive’s willful engagement in
dishonesty, illegal conduct or gross misconduct, which is, in each case,
materially injurious to the Company or its affiliates; (4) the Executive’s
embezzlement, misappropriation or fraud, whether or not related to the
Executive’s employment with the Company; (5) the Executive’s conviction of or
plea of guilty or nolo contendere to a crime that constitutes a felony (or state
law equivalent) or a crime that constitutes a misdemeanor involving moral
turpitude; (6) the Executive’s willful unauthorized disclosure of Confidential
Information (as defined below); or (7) the Executive’s material breach of any
material obligation under this Agreement or any other written agreement between
the Executive and the Company.
 
(ii) For purposes of this Agreement, the term termination by Executive for “Good
Reason” shall mean the occurrence of any of the following without Executive’s
express written consent: (1) the assignment of duties to Executive materially
inconsistent with Executive’s current authorities, duties, responsibilities and
status; (2) any reduction in Executive’s title, position, or reporting lines;
(3) the relocation of Executive to an office or location more than seventy-five
(75) miles from the office or location of Executive’s work described in Section
2; (4) a requirement that Executive travel on Company business to a
substantially greater extent than required; or (5) the reduction in Executive’s
Base Salary as in effect.
 
(iii) No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.  Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company.
 
(iv) Termination of the Executive’s employment shall not be deemed to be for
Cause unless and until the Company delivers to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the Board (after reasonable written notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that the Executive is guilty of the conduct described in the
definition of Cause above.  Except for a failure, breach or refusal which, by
its nature, cannot reasonably be expected to be cured, the Executive shall have
ten business days from the delivery of written notice by the Company within
which to cure any acts constituting Cause; provided however, that, if the
Company reasonably expects irreparable injury from a delay of ten business days,
the Company may give the Executive notice of such shorter period within which to
cure as is reasonable under the circumstances, which may include the termination
of the Executive’s employment without notice and with immediate effect.
 
(v) Any termination of the Executive’s employment hereunder by the Company or by
the Executive during the Term (other than termination pursuant to Section 4(d)
on account of the Executive’s death or Disability) shall be communicated by a
written notice of termination (a “Notice of Termination”) to the other party
hereto in accordance with Section 18 of this Agreement.  The Notice of
Termination shall specify:
 
(1) the termination provision of this Agreement relied upon;
 
(2) to the extent applicable, the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated; and
 
(3) the applicable Termination Date.
 
 
6

--------------------------------------------------------------------------------

 
(f) Termination Date.  The Executive’s “Termination Date” shall be:
 
(i) if the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;
 
(ii) if the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;
 
(iii) if the Company terminates the Executive’s employment hereunder for Cause,
the date a Notice of Termination is delivered to the Executive;
 
(iv) if the Company terminates the Executive’s employment hereunder without
Cause, the date specified in a Notice of Termination, which shall be no less
than 30 days following the date on which the Notice of Termination is delivered;
 
(v) if the Executive terminates his employment hereunder with or without Good
Reason, the date specified by the Executive in a Notice of Termination, which
shall be no less than 30 days following the date on which the Notice of
Termination is delivered; and
 
(vi) notwithstanding anything contained herein, to the extent required by
Section 409A of the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated and other official guidance issued thereunder
(collectively, “Section 409A”), the date of termination shall occur on the date
that the Executive incurs a “separation from service” within the meaning of
Section 409A.
 
(g) Resignation of All Other Positions.  Upon termination of the Executive’s
employment hereunder for any reason, the Executive agrees to resign, effective
on the date of termination, from all positions that the Executive holds as an
officer of the Company or any of its affiliates.
 
(h) No Mitigation.  The Executive shall not be required to mitigate any
severance payable pursuant to this Agreement by seeking other employment or
otherwise, nor shall such severance be reduced or offset by any compensation
earned by the Executive as a result of his employment by another employer
subsequent to the Termination Date.
 
Section 5. Cooperation.  The parties agree that certain matters in which the
Executive will be involved during the Term may necessitate the Executive’s
cooperation in the future.  Accordingly, following the termination of the
Executive’s employment for any reason, to the extent reasonably requested by the
Board, the Executive shall cooperate with the Company in connection with matters
arising out of the Executive’s service to the Company; provided that, the
Company shall make reasonable efforts to minimize disruption of the Executive’s
other activities.  The Company shall reimburse the Executive for reasonable
expenses incurred in connection with such cooperation and, to the extent that
the Executive is required to spend substantial time on such matters, the Company
shall compensate the Executive at an hourly rate based on the Executive’s Base
Salary on the Termination Date.
 
Section 6. Confidentiality and Covenant against Competition.
 
(a) Non-Disclosure.  The Executive shall forever hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive’s employment by the Company or any of its affiliated companies and
which shall not be public knowledge (other than as a result of a breach of this
Section by the Executive)
 
7

--------------------------------------------------------------------------------

 
(“Confidential Information”).  The Executive shall not, without the prior
written consent of the Company or except as required by law or in a judicial or
administrative proceeding with subpoena powers, communicate or divulge
Confidential Information to anyone other than the Company and those designated
by it.
 
(b) Non-Competition.  The Executive will not, during the period of the
Executive’s employment with the Company, and for a period of five years
thereafter, directly or indirectly, (i) engage in any activity (as a principal,
partner, director, officer, stockholder (except as permitted below), agent,
employee, consultant or otherwise) or (ii) be financially interested in any
entity materially engaged in any portion of the business of the
Company.  Nothing contained herein shall prevent the Executive from owning
beneficially or of record not more than 5% of the outstanding equity securities
of any entity whose equity securities are registered under the Securities Act of
1933, as amended, or are listed for trading on any recognizable United States or
foreign stock exchange or market.  The business of the Company shall be defined
to include the activities described in the Company’s Annual Report on Form 10-K
under Part I, Item 1 thereof.
 
(c) Non-Solicitation of Employees.  The Executive will not, during the period of
the Executive’s employment with the Company and for a period of one year after
the termination of the Executive’s employment with the Company for any reason,
directly or indirectly, recruit, solicit or otherwise induce or attempt to
induce any employee of the Company to leave the employment of the Company, nor
hire any such employee at any enterprise with which the Executive is then
affiliated.
 
(d) Enforceability of Provisions.  If any restriction set forth in this Section
is found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable, it being understood and agreed that by the execution of this
Agreement, the parties hereto regard the restrictions herein as reasonable and
compatible with their respective rights.
 
(e) Remedy for Breach.  The Executive hereby acknowledges that the provisions of
this Section are reasonable and necessary for the protection of the Company and
its respective subsidiaries and affiliates.  In addition, the Executive further
acknowledges that the Company and its respective subsidiaries and affiliates
will be irrevocably damaged if such covenants are not specifically
enforced.  Accordingly, the Executive agrees that, in addition to any other
relief to which the Company may be entitled, the Company will be entitled to
seek and obtain injunctive relief (without the requirement of any bond) from a
court of competent jurisdiction for the purposes of restraining the Executive
from an actual or threatened breach of such covenants.  In addition, and without
limiting the Company’s other remedies, in the event of any breach by the
Executive of such covenants, the Company will have no obligation to pay any of
the amounts that remain payable by the Company under Section 4 of this
Agreement.
 
Section 7. Non-disparagement.  The Executive agrees and covenants that he will
not at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Company or its businesses, or any of its employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties.  This Section 7 does not, in any way, restrict or impede the
Executive from exercising protected rights to the extent that such rights cannot
be waived by agreement or from complying with any applicable law or regulation
or a valid order of a court of competent jurisdiction or an authorized
government agency, provided that such compliance does not exceed that required
by the law, regulation or order.  The Executive shall promptly provide written
notice of any such order to the Company.
 
 
8

--------------------------------------------------------------------------------

 
Section 8. Acknowledgement.  The Executive acknowledges and agrees that the
services to be rendered by him to the Company are of a special and unique
character; that the Executive has obtained and will continue to obtain knowledge
and skill relevant to the Company’s industry, methods of doing business and
marketing strategies by virtue of the Executive’s employment; and that the
restrictive covenants and other terms and conditions of this Agreement are
reasonable and reasonably necessary to protect the legitimate business interest
of the Company.  The Executive further acknowledges that the amount of his
compensation reflects, in part, his obligations and the Company’s rights under
Section 6 and Section 7 of this Agreement; that he has no expectation of any
additional compensation, royalties or other payment of any kind not otherwise
referenced herein in connection herewith; that he will not be subject to undue
hardship by reason of his full compliance with the terms and conditions of
Section 6 or Section 7 of this Agreement or the Company’s enforcement thereof.
 
Section 9. Governing Law: Jurisdiction and Venue.  This Agreement, for all
purposes, shall be construed in accordance with the laws of New York without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the State of New York, County of Monroe.  The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.
 
Section 10. Entire Agreement.  Unless specifically provided herein, this
Agreement and the CIC Agreement contain all of the understandings and
representations between the Executive and the Company pertaining to the subject
matter hereof and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.  The parties mutually agree that this Agreement can be
specifically enforced in court and can be cited as evidence in legal proceedings
alleging breach of this Agreement.  The execution of this Agreement shall not
affect the Executive’s rights under the CIC Agreement.
 
Section 11. Modification and Waiver.  No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive and by the chair of the Compensation
Committee.  No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.
 
Section 12. Severability.
 
(a) Should any provision of this Agreement be held by a court of competent
jurisdiction to be enforceable only if modified, or if any portion of this
Agreement shall be held as unenforceable and thus stricken, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties with any such modification to
become a part hereof and treated as though originally set forth in this
Agreement.
 
(b) The parties further agree that any such court is expressly authorized to
modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.
 
 
9

--------------------------------------------------------------------------------

 
(c) The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them.  In any event,
should one or more of the provisions of this Agreement be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had not
been set forth herein.
 
Section 13. Captions.  Captions and headings of the sections and paragraphs of
this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.
 
Section 14. Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
 
Section 15. Tolling.  Should the Executive violate any of the terms of the
restrictive covenant obligations articulated herein, the obligation at issue
will run from the first date on which the Executive ceases to be in violation of
such obligation.
 
Section 16. Section 409A.
 
(a) The compensation and benefits under this Agreement are intended to be exempt
from or comply with the requirements of Section 409A, and this Agreement shall
be administered and interpreted consistent with such intention.  Any payments
under this Agreement that may be exempt from Section 409A either as involuntary
separation pay or as a short-term deferral shall be excluded from Section 409A
to the maximum extent possible.  For purposes of Section 409A, each installment
payment provided under this Agreement shall be treated as a separate
payment.  Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A.  Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.
 
(b) Notwithstanding any other provision of this Agreement, if any payment or
benefit provided to the Executive in connection with his termination of
employment (other than by reason of death) is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A, then to
the extent necessary to comply with Section 409A, such payment or benefit shall
not be paid until the first payroll date to occur following the six-month
anniversary of the Termination Date (the “Specified Employee Payment
Date”).  The aggregate of any payments that would otherwise have been paid
before the Specified Employee Payment Date shall be paid to the Executive in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.
 
(c) Notwithstanding any other provision of this Agreement, if any payment or
benefit provided to the Executive in connection with his termination of
employment (other than by reason of death) is determined to constitute
“nonqualified deferred compensation” within the meaning of Section 409A, and the
payment or benefit is contingent upon the execution and non-revocation of the
Release, and the period to execute and not revoke the Release crosses over from
one calendar year into the following calendar year, then to the extent necessary
to comply with Section 409A, such payment or benefit shall be made no earlier
than the first day of the later calendar year.
 
 
10

--------------------------------------------------------------------------------

 
(d) Any reimbursements subject to federal income tax to be made to the Executive
under this Agreement shall be made no later than the end of the year following
the year in which the expense was incurred, and the amount of the reimbursable
expenses provided in one year shall not increase or decrease the amount of
reimbursable expenses provided in a subsequent year.
 
Section 17. Successors and Assigns.  This Agreement is personal to the Executive
and shall not be assigned by the Executive.  Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment.  The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company.  This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.
 
Section 18. Notice.  Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):
 
If to the Company:


Transcat, Inc.
Attn:  Compensation Committee Chair
35 Vantage Point Drive
Rochester, New York 14624


If to the Executive:








Section 19. Withholding.  The Company shall have the right to withhold from any
amount payable hereunder any federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
 
Section 20. Survival.  Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.
 
Section 21. Acknowledgment of Full Understanding.  THE EXECUTIVE ACKNOWLEDGES
AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT.  THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.
 
[Signature page follows.]
 
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

     
TRANSCAT, INC.
 
 
By:
/s/ Alan H. Resnick
 
Alan H. Resnick
Chairman of Compensation Committee






 
EXECUTIVE
 
/s/ Charles P. Hadeed
 
Charles P. Hadeed





 
12

--------------------------------------------------------------------------------

 
EXHIBIT A




Base Salary
 
 
$100,000 for the period commencing on April 1, 2013 and ending on June 29, 2013
(“First Quarter Fiscal 2014”)
 
$180,000 for the period commencing on June 30, 2013 and ending on March 29, 2014
(“Remainder Fiscal 2014”)
 
$60,000 for the period commencing March 30, 2014 and ending on June 28, 2014
(“Fiscal Year 2015”)
     
Annual Bonus
 
$65,000 for First Quarter Fiscal 2014
 
$117,000 for Remainder Fiscal 2014
 
$39,000 for Fiscal Year 2015
     
Long-Term Incentive Award (“LTIA”)
 
$308,000 for the period beginning April 1, 2013 and ending on March 29, 2014
(“Fiscal Year 2014”)
 
$66,000 for Fiscal Year 2015


 
 
 
 
 
 
 13

--------------------------------------------------------------------------------